
	

114 HRES 447 IH: Calling upon the President to use the United States’ voice and vote in the United Nations Security Council to condemn the ongoing sexual violence against women and children from Yezidi, Christian, Shabak, and other religious communities by Islamic State of Iraq and the Levant militants as crimes against humanity, to prosecute all perpetrators and those complicit in these crimes, and to support other United Nations member states prosecuting these perpetrators and those complicit.
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 447
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Franks of Arizona (for himself, Ms. Speier, Mr. Smith of New Jersey, Mr. Sherman, Mr. Rohrabacher, Ms. Eshoo, and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Calling upon the President to use the United States’ voice and vote in the United Nations Security
			 Council to condemn the ongoing sexual violence against women and children
			 from Yezidi, Christian, Shabak, and other religious communities by Islamic
			 State of Iraq and the Levant militants as crimes against humanity, to
			 prosecute all perpetrators and those complicit in these crimes, and to
			 support other United Nations member states prosecuting these perpetrators
			 and those complicit.
	
	
 Whereas the Islamic State of Iraq and the Levant (ISIL) has publicly and systematically targeted communities on the basis of their religious identities, including Yezidis, Christians, Shi'a Muslims, Shabaks, Turkmens, and Kaka'i, in a campaign of violence that includes: summary executions, beheadings, torture, arbitrary detainment, forced displacement, rape and sexual violence, and enslavement;
 Whereas enslavement and sexual violence against women is a widespread practice among ISIL militants, who have, according to the Yezidi Affairs Directory, captured and enslaved as many as 5,838 Yezidis, including as many as 3,192 women, since August 2014;
 Whereas ISIL has established a formal slave trade in which women and girls as young as 5 years old are systematically abducted, transported, categorized according to physical traits and perceived value, and traded among ISIL militants or sold for as little as 50 cents;
 Whereas the Research and Fatwa Department of ISIL has issued guidelines and directions for the enslavement of women and children (from Yezidi, Christian, and other religious minority communities), and have justified their actions on the basis of religious teachings;
 Whereas the New York Times reported that the Islamic State has developed a detailed bureaucracy of sex slavery, including sales contracts notarized by the ISIS-run Islamic courts;
 Whereas according to various reports, including statements provided in congressional briefings by Khidher Domle, a Yezidi activist and Director of the Media Department at the University of Dohuk, the enslavement and sexual violence used against Yezidi women and children by ISIL militants in their attack on Mount Sinjar was premeditated;
 Whereas ISIL’s enslavement of religious minorities constitutes human trafficking under the Protocol to Prevent, Suppress and Punish Trafficking in Persons Especially Women and Children, supplementing the United Nations Convention against Transnational Organized Crime;
 Whereas in August 2015, the United Nations Security Council was briefed by Special Representative of the Secretary-General on Sexual Violence in Conflict Zainab Bangura on her visit to the Middle East and Council President U. Joy Ogwu (Nigeria) said in a press statement, Council members recalled that rape and other forms of sexual violence in armed conflict are war crimes and constitute grave breaches of the Geneva Conventions and they urged the international community to remain united in the goal of holding those responsible for such crimes accountable;
 Whereas, on March 13, 2015, the “Report of the Office of the United Nations High Commissioner for Human Rights on the human rights situation in Iraq in the light of abuses committed by the so-called Islamic State in Iraq and the Levant and associated groups” summarized evidence of “acts of violence perpetrated against civilians because of their affiliation or perceived affiliation to an ethnic or religious group … Ethnic and religious groups targeted by ISIL include Yezidis, Christians, Turkmen, Sabea-Mandeans, Kaka’e, Kurds and Shi’a … The following crimes may have been committed … Crimes against humanity such as murder, enslavement, deportation or forcible transfer of population, imprisonment or other severe deprivation of physical liberty, torture, rape, sexual slavery, sexual violence and persecution, committed as part of widespread and systematic attacks directed against civilian populations pursuant to, or in furtherance of an organisational policy to commit such attacks”;
 Whereas ISIL has initiated the mass killing of men and boys, the sexual violence and enslavement of women and children, the desecration of historic religious sites, and the forced displacement of Yezidi, Christian, Shabak, and other religious communities;
 Whereas the reach of ISIL extends beyond Iraq and Syria into the rest of the world and is a threat to international peace, as demonstrated by ISIL affiliated attacks and recruitment of foreign fighters from the United States, Europe, Central Asia, and Africa;
 Whereas according to reports it is possible that one of the ISIL militants involved in the sexual slavery of Yezidi women and children is a United States citizen;
 Whereas the United States has an obligation to investigate and prosecute United States citizens who are perpetrators of or complicit in such crimes;
 Whereas the United States may, as a member of the United Nations Security Council, call for action under Chapter VII of the Charter of the United Nations which states, The Security Council shall determine the existence of any threat to the peace, breach of the peace, or act of aggression and shall make recommendations, or decide what measures shall be taken in accordance with Articles 41 and 42, to maintain or restore international peace and security; and
 Whereas the United Nations Security Council may take actions under a Chapter VII resolution including but not limited to, calling for prosecution of those responsible and anyone complicit with these crimes, establishing financial and travel sanctions to cut off resources to, and restrict the [movement] of, those perpetrating or complicit in these crimes, providing security for eyewitnesses, and calling for arrest warrants of anyone involved: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the ongoing sexual violence against women and children from Yezidi, Christian, Shabak, and other religious communities as crimes against humanity;
 (2)calls on the Attorney General to commence the investigation and prosecution of any United States citizens alleged to be perpetrators of or complicit in these crimes and to report back to the United States Congress what steps are being taken to investigate and prosecute those involved;
 (3)calls on the President to direct the United States Permanent Representative to the United Nations to use the voice and vote of the United States to present and support a draft resolution in the United Nations Security Council condemning the actions of Islamic State of Iraq and the Levant (ISIL) militants in Iraq and Syria as crimes against humanity and calling for the arrest and prosecution of individual perpetrators responsible for these crimes; and
 (4)calls on Iraq and other nations to identify individual perpetrators and individuals complicit in these crimes and take appropriate measures to arrest and prosecute those individuals.
			
